DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention II and species A in the reply filed on 5/31/2022 is acknowledged.  Claims 1-15 have been canceled.  Claims 21-35 are added.
Claim 17 is drawn to Fig. 27B, and claim 18 is drawn to Fig. 28, which is non-elected embodiment.  Claims 17-18 are therefore withdrawn from consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 19-20, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “forming a sacrificial gate stack on a portion of the first, second, and third fins and a first portion of the first liner, wherein a portion of the first, second, and third fins and a portion of the first liner are exposed” in lines 5-7.  It is unclear how “a portion of the first, second and third fins” already covered by the sacrificial gate stack can now be “exposed”.  For the purpose of examination, the “a portion of the first, second, and third fins” in line 6 is different than the “a portion of the first, second, and third fins” in line 5 and is interpreted as “another portion of the first, second, and third fins”.
Claim 22 recites “wherein the recess the first liner” in line 1.  There is no step of “recessing the first liner” in claim 21 so it is unclear which step the claim is referring to.  For the purpose of examination, it is interpreted that the step is “recessing the first portion of the first liner” in line 11 of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 19-21, 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al. (US 2020/0135580 A1).
Regarding claim 16, Hsieh teaches a method (Figs. 1-14 of Hsieh) for forming a semiconductor device structure, comprising: 
forming first (230 in Fig. 7), second (231), and third fins (240) from a substrate (substrate on which the fins are formed as described in [0029] of Hsieh); 
forming a first liner (portion of dielectric layer 400 in Fig. 6) between the first and second fins; 
forming a dielectric feature (400-410-500 in Fig. 10 of Hsieh) between the second and third fins; 
forming a sacrificial gate stack (dummy polysilicon gate described in [0059] of Hsieh) on a portion (channel portion of the fins) of the first, second, and third fins and a first portion (portion of layer 400 underneath the dummy gate as shown in Fig. 14) of the first liner, wherein a portion (as interpreted in 112b rejection above, this “another portion” is the S/D portion of the fins adjacent to the channel portion) of the first, second, and third fins and a portion (portion of the liner 400 outside of the region of the channel portion of the fins) of the first liner are exposed; 
removing a portion of the exposed portion of the first, second, and third fins (as shown in Fig. 12 of Hsieh); and 
removing at least a portion of the exposed portion of the first liner to form a second portion (portion of the etched layer 400 between the first fin 230 and second fin 231 in Fig. 12.  This etched portion layer 400 is in the S/D region of the device) of the first liner, wherein the first portion of the first liner has a first height (height of top surface of layer 400 underneath the dummy gate), the second portion of the first liner has a second height (height of the etched portion layer 400 in Fig. 12), and the first height is greater than the second height (this follows since the etched portion layer 400 must be lower than its initial height).  
Regarding claim 19, Hsieh teaches all the limitations of the method of claim 16, and also teaches wherein forming the dielectric feature comprises: 
forming a second liner (portion of dielectric layer 400 in between fins 231 and 240 in Fig. 6) between the second and third fins; 
forming a low-K dielectric material (410 is material with dielectric constant less than 4, as described in [0042] of Hsieh) on the second liner; and 
forming a high-K dielectric material (as described [0045] of Hsieh, the material of 500 has high dielectric constant) on the second liner and the low-K dielectric material.  
Regarding claim 20, Hsieh teaches all the limitations of the method of claim 19, and also teaches wherein a portion of the high-K dielectric material (as shown in Fig. 12, portion 500 in the S/D region is removed) is removed during the removing a portion of the exposed portions of the first, second, and third fins.  
Regarding claim 21, Hsieh teaches a method (Figs. 1-14 of Hsieh), comprising: 
forming first (240 in Fig. 6 of Hsieh), second (241), and third fins (242) from a substrate (substrate on which the fins are formed as described in [0029] of Hsieh); 
filling a first trench (trench between fins 240 and 241) between the first and second fins with a first liner (portion of dielectric layer 275 in the first trench); 
depositing a second liner (portion of dielectric layer 275 in trench 282) between the second and third fins; 
depositing a low-K dielectric material (410 is material with dielectric constant less than 4, as described in [0042] of Hsieh) on the second liner between the second and third fins; 
depositing a high-K dielectric material (as described [0045] of Hsieh, the material of 500 has high dielectric constant) on the second liner and the low-K dielectric material, wherein the second liner, the low-K dielectric material, and the high-K dielectric material fill a second trench (trench containing 400-410-500 as shown in Fig. 10) between the second and third fins; 
removing a portion (as shown in Fig. 12 of Hsieh) of the first, second, and third fins; 
recessing a first portion (portion of 400 in the S/D region is recessed as shown in Fig. 12 of Hsieh) the first liner; 
recessing a first portion (as shown in Fig. 12, the portion of 500 in the S/D region is etched) of the high-K dielectric material; and 
forming first (left epitaxial S/D of 740 in Fig. 13), second (right epitaxial S/D of 740 in Fig. 13), and third (742) source/drain epitaxial features, wherein the first and second source/drain epitaxial features are merged (as shown in Fig. 13) and are disposed over the first liner (as shown in Fig. 13), and the second and third source/drain epitaxial features are separated by the second liner, the low-K dielectric material, and the high-K dielectric material (as shown in Fig. 13).  
Regarding claim 27, Hsieh teaches all the limitations of the method of claim 23, and also teaches wherein the recessing the first portion of the high-K dielectric material reduces a height of the first portion of the high-K dielectric material (as shown in Fig. 12 of Hsieh, the layer 500 is etched, so its height is reduced to zero), and the height of the first portion of the high-K dielectric material is substantially less than a height of the second portion of the high-K dielectric material (zero is less than the initial height of the portion of layer 500 under the gate).  

Claim 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ching et al. (US 2020/0127113 A1).
Regarding claim 16, Ching teaches a method (Figs. 2-18 of Ching) for forming a semiconductor device structure (200 in Fig. 18), comprising: 
forming first (210 in Fig. 2), second (211), and third fins (212) from a substrate (205); 
forming a first liner (low-k layer 300  in the trench 260 in Fig. 4) between the first and second fins; 
forming a dielectric feature (300B-320-350 in Fig. 7 of Hsieh) between the second and third fins; 
forming a sacrificial gate stack (440 in Fig. 13) on a portion (channel portion of the fins) of the first, second, and third fins and a first portion (portion of layer 400 underneath the dummy gate as shown in Fig. 14) of the first liner, wherein a portion (as interpreted in 112b rejection above, this “another portion” is the S/D portion of the fins adjacent to the channel portion) of the first, second, and third fins and a portion (portion of the 300 outside of the region of the channel portion of the fins) of the first liner are exposed; 
removing a portion of the exposed portion of the first, second, and third fins (as shown in Fig. 14 of Ching); and 
removing at least a portion of the exposed portion of the first liner to form a second portion (as shown in Figs. 14-15 of Ching, the portion of first liner 300A in the S/D regions are recessed) of the first liner, wherein the first portion of the first liner has a first height (height of top surface of layer 300A underneath the dummy gate 440), the second portion of the first liner has a second height (height of the recessed first liner 300A in Fig. 15), and the first height is greater than the second height (this follows since the recessed 300A must be lower than its initial height).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh as applied to claim 21 above, and further in view of Kim et al. (US 2015/0035023 A1).
Regarding claim 23, Hsieh teaches all the limitations of the method of claim 21, and further comprising forming a sacrificial gate stack (dummy polysilicon gate described in [0059] of Hsieh) on a second portion (portion of 275 that is under the dummy gate) of the first liner and on a second portion (portion of 500 covered by the dummy gate) of the high-K dielectric material. 
But Hsieh does not explicitly teach that the sacrificial gate stack is formed prior to removing the portion of the first, second, and third fins.  
Kim teaches a method of forming a replacement gate on a fin structure (Figs. 18-28 of Kim).  The method includes: forming a dummy gate structure (143 in Fig. 21) on the fins (F11-F12) with spacers (151 in Fig. 22) on sidewalls of the dummy gate electrode; etching the S/D portions of the fins using the dummy gate structure to form recesses (199 in Fig. 22A); forming epitaxial S/D structure (124 in Fig. 23) in the recesses; forming ILD layer (171 in Fig. 26) over the epitaxial S/D structure; removing the dummy gate electrode and replacing with a metal gate electrode (Figs. 26-27).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Kim’s method. This is a typical method to form epitaxial S/D structures since it forms high quality metal gate.  If the metal gate is formed before the epitaxial S/D structures are formed, the metal gate might be damaged during the epitaxial S/D structure formation.  If the epitaxial S/D structure formation is done before the dummy gate structure is formed, one would need another mask structure to protect the channel region during process.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh as applied to claim 21 above, and further in view of Ching et al. (US 2019/0067120 A1).
Regarding claim 28, Hsieh teaches all the limitations of the method of claim 27, but does not teach the method further comprising forming a contact etch stop layer on the first, second, and third source/drain epitaxial features and the first portion of the high-K dielectric material.  
Ching teaches a method of forming a FinFET device (Figs. 1-7B of Ching).  After the epitaxial S/D features are formed (Figs. 5A-5E of Ching), a contact etch stop layer (1102 in Fig. 6A) is formed to protect the epitaxial S/D feature from oxidation during subsequent ILD deposition (see [0073] of Ching).  S/D contacts (1302 in Fig. 8A) are formed through the ILD and over the epitaxial S/D features (see Fig. 8A of Ching).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Ching’s method to form S/D contact to the epitaxial S/D features of Hsieh.  This method reduces damages to the epitaxial S/D features. 

Allowable Subject Matter
Claims 22, 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 29-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 22, the prior art of record does not disclose or fairly suggest a method comprising: “wherein the recessing the first liner is performed by a first etch process and a second etch process” along with all the limitations of claim 21.
Regarding claim 24, the prior art of record does not disclose or fairly suggest a method comprising: “wherein the recessing the first portion of the first liner reduces a width of the first portion of the first liner, and the width of the first portion of the first liner is substantially less than a width of the second portion of the first liner” along with other limitations of claim 23.
Regarding claim 29, the prior art of record does not disclose or fairly suggest a method comprising: “recessing a portion of the first portion of the dielectric feature to a third height, wherein a remaining portion of the first portion has a fourth height substantially greater than the second height, which is substantially greater than the third height” along with other limitations of the claim.
The closest prior art of record are Hsieh et al. (US 2020/0135580 A1), Ching et al. (US 2019/0067445 A1) (hereinafter referred to as Ching2019), Ching et al. (US 2020/0127113 A1).
Hsieh teaches a method of forming a finFET device (Figs. 2-16 of Hsieh).  The method includes forming at least three fins; forming epitaxial S/D structures of the fins where the epitaxial S/D structures of the first and second fins are merged (740 in Fig. 13 of Hsieh).  The fins are separated by a first liner (275), which is recessed before the S/D structures are formed.  However, this first liner is only recessed by a single etch, not two etching processes (claim 22).  Moreover, Hsieh does not disclose that the width of this first liner is reduced by the recessing step (claim 24). Lastly, Hsieh does not disclose that the first portion of the dielectric feature (underneath the sacrificial gate) is recessed (claim 29).
Ching2019 teaches a method of forming a finFET (Figs. 3A-16 of Ching2019).  Similarly to Hsieh, this method includes a dielectric feature (108) between second and third fins. This dielectric feature is recessed using the dummy gate as a mask (see Fig. 14A).  The epitaxial S/D structure are formed to merge (see Fig. 15A and [0047] of Ching2019).  However, Ching2019 does not teach that the isolation structure (106) between the first and second fins is recessed using two etch processes, or that its width is reduced during the recess process. Ching2019 does not teach that the portion of the dielectric feature under the dummy gate is removed during the replacement gate process either.
Ching teaches a method of forming a finFET (Figs. 4-17 of Ching). The portion of the first liner (300A-380 in Fig. 13) outside the dummy gate is recessed by two etch processes (see Figs. 14-15 of Ching). However, Ching indicated that they specifically want to avoid the epitaxial S/D structures of adjacent fins to merge (see [0063] of Ching).  Ching also does not teach that the first liner is reduced in width during this recessing step.  Finally, Ching does not teach that the portion of the dielectric feature in the channel region is etched.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822